Citation Nr: 0017160	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-44 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1. Entitlement to a compensable rating for irritable bowel 
syndrome (IBS) prior to 31 December 1954.

2. Entitlement to a rating in excess of 10% for IBS prior to 
18 October 1957.

3. Entitlement to a compensable rating for IBS prior to 5 
November 1990.

4. Entitlement to an increased rating for IBS, currently 
evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
This appeal originally arose from a June 1946 rating action 
which denied service connection for a gastrointestinal (GI) 
disorder as a residual of amebic dysentery; the veteran had 
not been contemporaneously notified of this determination and 
of his appellate rights, as a result of which the claim 
remained pending.  This appeal also originally arose from a 
December 1990 rating action which denied service connection 
for a GI disorder.  

By decision of January 1992, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.  By decision 
of March 1994, the Board reopened the claim for service 
connection for a GI disorder following the submission of new 
and material evidence, and remanded this case to the RO for 
further development of the evidence and for due process 
development.  In May 1995, the Board referred this case for 
an advisory opinion from an independent medical expert.  By 
decision of July 1995, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.  
  
By decision of May 1996, the Board granted service connection 
for IBS as a residual of amebic dysentery.  Implementing the 
Board decision, the RO by rating action subsequently in May 
1996 established 5 November 1990 as the effective date of the 
grant of service connection for IBS, as well as assigned a 
10% disability rating from that date.  The veteran appeals 
the 10% rating from 1990 to the present time as inadequate.

By rating action of July 1996, the RO denied service 
connection for prostate cancer.  The veteran filed a Notice 
of Disagreement (NOD) with that determination subsequently in 
July 1996, and a Statement of the Case was issued in August 
1996.  At the January 1997 hearing on appeal before a hearing 
officer at the RO, as well as in a written statement dated in 
January 1997, the veteran withdrew his appeal with respect to 
the issue of service connection for prostate cancer.

By rating action of March 1999, the RO established 7 March 
1946 as the effective date of the grant of service connection 
for IBS, and assigned a noncompensable rating through 30 
December 1954; a 10% rating from 31 December 1954 to           
17 October 1957; and a noncompensable rating from 18 October 
1957 to                 4 November 1990.  The veteran appeals 
the noncompensable ratings from 1946 to 1954 and from 1957 to 
1990, and the 10% rating from 1954 to 1957, as inadequate.


FINDINGS OF FACT

1. From 7 March 1946 through 30 December 1954, the veteran's 
IBS was manifested by no more than slight disturbances of 
bowel functions that did not impair his health, and was 
not more than moderately disabling under the old rating 
criteria.

2. From 31 December 1954 through 17 October 1957, the 
veteran's IBS was manifested by constipation or diarrhea, 
or alternating constipation and diarrhea, with more or 
less constant pain and distress, and was severely 
disabling under the old rating criteria.

3. From 18 October 1957 through October 1962, the veteran's 
IBS was manifested by no more than slight disturbances of 
bowel functions that did not impair his health, and was 
not more than moderately disabling under the old rating 
criteria.

4. Effective 1 November 1962, the VA regulations applicable 
to rating IBS were changed and made more favorable to 
claimants.

5. From November 1962 through 4 November 1990, the veteran's 
IBS was manifested by no more than disturbances of bowel 
function with occasional episodes of abdominal distress, 
and was not more than mildly disabling under the new 
rating criteria.

6. Since 5 November 1990, the veteran's IBS has been 
manifested by no more than frequent episodes of bowel 
disturbance with abdominal distress, and is not more than 
moderately disabling under the new rating criteria.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for IBS 
from 7 March 1946 through 30 December 1954 were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 1945 VA Schedule 
for Rating Disabilities, Codes 7319, 7320 (as in effect 
prior to November 1962). 

2. Under the schedular criteria, the veteran's IBS was 10% 
disabling from            31 December 1954 through 17 
October 1957.  38 C.F.R. §§ 1155, 5107 (West 1991); 1945 
VA Schedule for Rating Disabilities, Codes 7319, 7320 (as 
in effect prior to November 1962). 

3. The schedular criteria for a compensable rating for IBS 
from 18 October 1957 through October 1962 were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 1945 VA Schedule 
for Rating Disabilities, Codes 7319, 7320 (as in effect 
prior to November 1962).

4. The schedular criteria for a compensable rating for IBS 
from November 1962 through 4 November 1990 were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, Code 7319 (as in effect 
on and after November 1962).

5. Under the schedular criteria, the veteran's IBS is 
currently not more than 10% disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, Code 7319 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the evidence includes the service medical records 
which show that the veteran was treated for acute, 
moderately-severe gastroenteritis in November 1944.  

In mid-August 1945, the veteran was hospitalized on Leyte, 
Philippine Islands, for treatment of acute dysentery due to 
Endameba histolytica.  In late August, he was transferred to 
another hospital for treatment of acute amebic dysentery due 
to Endameba histolytica, after which he was discharged to 
duty.

In November and December 1945, the veteran was hospitalized 
on Leyte for treatment of severe, recurrent amebic dysentery 
due to Endameba histolytica.  Proctoscopic examination showed 
gross amebic ulceration of the bowel.  At the time of 
hospital discharge, he was evacuated to the continental 
United States.

From January to March 1946, the veteran was hospitalized for 
treatment of amebic dysentery caused by Endameba histolytica.  
He was noted to have had 21 months of tropical service in the 
Pacific theater, with a history of a first bout of dysentery 
on Guadalcanal in June 1944, and subsequent attacks on 
Moratoi in December 1944, and Leyte in August 1945.  The 
present illness was noted to have begun in November 1945.  
During his hospital course, the veteran had no diarrhea or 
symptoms of infection with Endameba histolytica.  
Proctoscopic examination in February was negative.  At the 
time of hospital discharge, he was considered to have 
recovered from the dysentery, and he was released to duty.

On separation examination of March 1946, the veteran gave a 
history of hospitalization for amebic dysentery for 1 month 
in August 1945 and for 4 months from November 1945 to March 
1946.  Current examination of the anus, rectum, and abdominal 
wall and viscera were normal.  The veteran weighed 173 
pounds.  The examiner opined that the veteran met the 
physical standards for discharge from service.

Post service, in March 1946, the VA received the veteran's 
original claim for service connection for a GI disorder as a 
result of amebic dysentery.  

The post-service evidence is devoid of medical records of 
treatment of the veteran for GI pathology from 1946 to 1953.

On examination by E. Lovering, M.D., in July 1956, the 
veteran indicated that he was in relatively good health.  He 
gave a history of treatment for colitis by M. Yessian, M.D., 
about a year ago.  He had been on a low-residue, non-
irritating diet for some time, and the colitis was noted to 
have been under control.  A history of amebic dysentery in 
service in 1945 was noted.  On current examination, the 
veteran weighed 200.5 pounds, and rectal examination was 
normal.  The examiner noted that the veteran was currently 
under observation by Dr. Yessian because of a past history of 
colitis, and opined that such observation should be 
continued.

On examination by Dr. Lovering on 18 October 1957, the 
veteran indicated that he was in good health with respect to 
pertinent pathology.  His colitis was noted to have been 
under good control during the past year.  A history of amebic 
dysentery in service in 1945 was noted.  On current 
examination, the veteran weighed 203 pounds, and rectal 
examination was normal.  He was moderately obese, and advised 
regarding the problems associated with obesity.

On examination by Dr. Lovering in December 1958, the veteran 
indicated that he was in good health with respect to 
pertinent pathology.  He currently experienced no difficulty 
with his colitis.  He had considerable gas, with sensitivity 
to spicy foods.  On current examination, the veteran weighed 
208.5 pounds, and the abdomen was negative.  The examiner 
noted that the veteran had a tendency to be nervous, which in 
turn aggravated the entire GI tract.  He was advised to avoid 
tension because of the past history of colitis.  He was noted 
to be somewhat obese, and to have gained 5 pounds in the past 
year.

In a February 1959 medical certificate, Dr. Yessian noted 
that physical and sigmoidoscopic examination of the veteran 
revealed clinical findings and symptomatology of nervous 
diarrhea with mucous diarrhea.  He stated that a review of 
office records indicated that sigmoidoscopic examination of 
the veteran in 1954 showed patches of mucous, and that he was 
treated with a bland diet; psychotherapy included advice to 
the veteran to change the location of his work, and the 
veteran was noted to have improved. 

On examination by Dr. Lovering in June 1961, the veteran gave 
no recent history of colitis, but reported 1 episode of 
bright red blood in the stool a month ago.  He reported that 
rectal irritation was improved over the previous year.  A 
review of the GI system showed excessive appetite.  On 
current examination, the veteran weighed 221 pounds, and the 
abdomen was negative.  Rectal examination showed minimal 
rectal irritation.  The doctor recommended barium enema 
studies if further rectal bleeding occurred, as well as 
weight reduction.

The evidence is devoid of medical records of treatment of the 
veteran for GI pathology from 1962 to 1981.

On private physical examination of February 1982, the veteran 
was noted to have had yearly employer's physical 
examinations, and to have always been a healthy man.  A past 
medical history of amebic dysentery in 1945 and colitis for 
about a year in 1952 was noted.  On current examination, the 
veteran weighed 256 pounds, and the abdomen was supple and 
benign.  A stool hematest was negative.  He was advised to 
lose weight.  

The evidence is devoid of medical records of treatment of the 
veteran for GI pathology from 1983 to 1989.

On 5 November 1990, the RO received the veteran's claim for 
service connection for a GI disorder, colitis, as a residual 
on amebic dysentery in service.  

On examination of 29 November 1990, J. Sheinfeld, M.D., noted 
that the veteran had recently been diagnosed with 
adenocarcinoma of the prostate.  He currently denied flank 
pain, GI symptoms, nausea, vomiting, and diarrhea.  He had 
intentionally lost some 27 pounds.  His past medical history 
was remarkable for amebic dysentery.  On current examination, 
the abdomen was rotund, with active bowel sounds, and no 
masses, tenderness, or organomegaly.  Rectal examination was 
within normal limits.  Genitourinary examination was negative 
for pertinent pathology.  

In a statement of April 1991, the veteran stated that he was 
treated for bowel problems by Dr. Yessian in 1954, at which 
time he was reportedly diagnosed with colitis secondary to 
recurrent amebic dysentery, and placed on a special diet and 
advised to curtail his activities.  Dr. Lovering reportedly 
found blood in his stool in 1961.  

May 1991 outpatient records of Dr. Sheinfeld noted that the 
veteran's bowels were functioning well.  On examination, the 
abdomen was soft and without masses or adenopathy.  The 
veteran was noted to be status-post radiation therapy in 
February 1991 for prostate cancer.

At a May 1991 hearing before a hearing officer at the RO, the 
veteran testified that he first sought medical treatment for 
GI problems following separation from service from Dr. 
Yessian sometime in 1954.  He stated that he experienced some 
pain and episodes of mild GI distress including diarrhea 
between 1946 and 1954, but they were not serious enough to 
cause him to seek medical treatment.  He stated that Dr. 
Yessian put him on a strict bland diet in 1954 and prescribed 
medication as well as advised him to decrease certain 
activities.  He stated that he currently had periodic GI 
symptoms, on and off, and that he had to be careful of 
stressful situations, but he currently took no medication and 
was not under medical treatment for GI problems.  The 
veteran's wife testified that the veteran had seen Dr. 
Yessian in 1947 for a physical check-up, but that nothing was 
mentioned at that time about his inservice dysentery.  She 
stated that, after her marriage to the veteran in 1948, she 
prepared the veteran meals consisting of a bland diet, 
avoiding spices.  The veteran stated that he had attempted to 
obtain a report of a 1954 sigmoidoscopic examination he 
underwent at a private hospital, but the hospital informed 
him that no such record could be found.

In statements subsequently in May 1991, the veteran and his 
representative noted that inquiry of several possible sources 
regarding additional medical records of his past treatment by 
Dr. Yessian produced negative results.     

In a statement of July 1991, M. Pressman, M.D., stated that 
the veteran had been in his care since April 1991, and opined 
that there was a high degree of certainty that the veteran's 
chronic diarrhea was related to his inservice amebic 
dysentery.

August 1991 outpatient records of Dr. Sheinfeld noted that 
the veteran was having good bowel movements.  On examination, 
the abdomen was soft.

A barium enema performed at a private medical facility in 
February 1992 revealed straightening of the rectum and 
shortening of the sigmoid colon, which was felt to probably 
be related to prior radiation therapy the veteran underwent 
for prostate cancer.  There did not appear to be any mucosal 
polypoid masses in the rectum, sigmoid colon, or elsewhere in 
the large bowel, and there was no evidence of constricting 
lesion.  Periodically, there were segmental contractions of 
the sigmoid colon consistent with mild spasm.  Several 
sigmoid diverticula were also noted.

In a statement of April 1992, the veteran stated that he 
first sought treatment from Dr. Yessian for GI problems in 
1947.

On August 1992 outpatient examination by Dr. Sheinfeld, the 
abdomen was soft, benign, and non-tender, and there were no 
palpable masses.  

In a statement of September 1992, Dr. Pressman noted that the 
veteran had had bowel problems since he had amebic colitis in 
service, and that he had performed stool cultures and 
searches for ova and parasites, which studies had been 
negative.  A barium enema reportedly showed mild 
diverticulosis.

On VA GI examination of March 1993, the veteran complained of 
occasional hard stools as well as loose bowel movements, 
urgency of bowel movements, occasional lower abdominal 
discomfort which was relieved by a bowel movement, and 
increased gaseousness.  There was no nausea or vomiting or 
blood in the stool, and appetite was good.  On examination, 
the abdomen was soft, with slight tenderness in the lower 
abdomen and no rebound.  There was no guarding or abdominal 
masses.  On rectal examination including laboratory tests, 
the stool was brown and negative for occult blood, ova, and 
parasites.  The veteran currently weighed 259 pounds.  He was 
not anemic or malnourished.    

April 1993 VA endoscopic examination showed mild post-
radiation changes in the rectum, and an otherwise normal 
colon and cecum.  There were no lesions or diverticula noted 
in the colon and no evidence of colitis.  The examiner 
commented that no further GI work-up was needed.

On VA GI examination of May 1993, the veteran was not anemic, 
and did not have periodic vomiting or recurrent hematemesis 
or melena.  He complained of lower abdominal pain for 
approximately 1 week per month, or 40 times per year.  A 
review of clinical test results showed that the stool had 
been negative for occult blood, ova, and parasites on 3 
occasions.  Colonoscopy reportedly showed mild proctitis, and 
the rest of the colon was normal, except for changes 
consistent with radiation.  The diagnoses were mild colitis 
likely due to radiation, and likely IBS.                       

On August 1993 outpatient examination by Dr. Sheinfeld, the 
veteran complained of some rectal urgency, but the doctor 
noted that he had had recent colonoscopy which showed some 
radiation proctitis and no other problems.  On current 
examination, the abdomen was soft, benign, and non-tender, 
and there were no palpable masses.  The impression was that 
there was no evidence of disease.

On January 1994 outpatient examination by Dr. Pressman, the 
veteran weighed 261 pounds.  There were no clinical GI 
findings.

On March 1994 outpatient examination by Dr. Sheinfeld, the 
abdomen was soft, benign, and non-tender, and there were no 
palpable masses.  The impression was that there was no 
evidence of disease.

Computerized tomography of the abdomen by D. Druckman, M.D., 
in mid-April 1994 revealed retroperitoneal adenopathy or 
abdominal ascites, cholelithiasis, and no evidence of 
metastatic disease.

In a statement of July 1994, A. Glicksman, M.D., stated that 
the veteran received radiation therapy for prostate cancer 
from December 1990 through February 1991, during which 
treatment he had a moderate bowel reaction to the radiation, 
with increased frequency of bowel movement.  Following 
completion of the treatment, his bowel movements returned to 
a pre-treatment state, with occasional episodes of diarrhea.  
When last seen in May 1993, he was still having some bowel 
complaints and was again under the care of a 
gastroenterologist.

On August 1994 outpatient examination by Dr. Pressman, the 
veteran complained of gas and abdominal discomfort.  On 
examination, he weighed 266 pounds.  Examination of the 
abdomen showed good bowel sounds.  There were no masses.

On September 1994 gastroenterological examination by E. 
Feller, M.D., the examiner reviewed the veteran's long 
history of bowel problems from military service to the 
present time.  He currently used Metamucil and bran daily, 
and described some rectal urgency with occasional episodes of 
incontinence when he had to rush to have a bowel movement.  
He had had no major cramps, and generally his bowel movements 
were formed.  He had lost no weight, denied nausea and 
vomiting, and stated that his weight had been stable.  On 
examination, he was in no apparent distress.  The abdomen was 
soft and non-tender, and there were no masses or 
organomegaly.  Rectal examination showed a guaiac negative 
stool.  Flexible fiberoptic examination to 55 centimeters was 
entirely unremarkable about the rectum, with no structural 
abnormalities or mucosal lesions.  The doctor commented that 
the veteran's problem was likely to be more annoying than 
serious.

On May 1995 outpatient examination by Dr. Pressman, the 
veteran weighed 266 pounds.  The abdomen was obese, and there 
were no masses.

In May 1995, W. Clarkston, M.D., rendered an independent 
advisory medical opinion in this case.  After reviewing the 
evidence of record, Dr. Clarkston noted treatment of the 
veteran for dysentery in service, after which he improved and 
did not seek medical care again for this until 1954.  
Following irradiation of prostate carcinoma in 1989-90, he 
suffered radiation proctitis, and a barium enema in 1992 
showed a shortened sigmoid colon, a straightened rectum, 
sigmoid colon spasm, and sigmoid diverticuli.  The doctor 
reviewed medical literature which suggested an association of 
previous amebic dysentery with the later development of IBS 
and ulcerative post-dysenteric colitis.  

On VA GI examination of August 1995, the examiner reviewed 
the well-documented record which showed that the veteran was 
treated for amebic dysentery in service, and that he 
thereafter had intermittent bouts of diarrhea with occasional 
blood until 1954, when Dr. Yessian treated him for nervous 
diarrhea with a bland diet.  Most recently, he was treated 
with radiation therapy in 1989 for prostate cancer, and was 
felt to have radiation proctitis.  Over the years he had 
noted occasional bouts of diarrhea and urgency, sometimes 
associated with lower abdominal cramps (relieved by a bowel 
movement), and primarily exacerbated by nervousness or 
anxiety.  His diarrhea would often alternate with 
constipation of a few days' duration.  His symptoms were 
generally quiescent when he was emotionally well.  He did not 
have occasional blood associated with bowel movements, but he 
had hemorrhoids.  He had no problems with upper GI tract 
function, and the examiner commented that there were no upper 
GI symptoms.  Laboratory tests through 1993 showed no 
evidence of anemia.  On current examination, the veteran 
weighed 260 pounds, and his weight was noted to have been 
stable over many years.  The examination was notable only for 
mild obesity, and abdominal examination was benign except for 
vague right lower quadrant discomfort on deep palpation.  
Flexible sigmoidoscopy revealed normal-appearing mucosa 
throughout the descending sigmoid and rectosigmoid colon.  
There was minimal edema at the base of the rectum with some 
friability and mild hemorrhoidal activity.  The endoscopist's 
impressions were mild and minimal radiation proctitis changes 
and some minimal hemorrhoidal activity, with no other 
findings noted.  Biopsies of the rectum were consistent with 
radiation proctitis.  Biopsies of the bowel proximal to the 
rectum were negative for colitis.  An antineutrophil 
cytoplasmic antibody (ANCA) test was negative.  After 
considering Dr. Yessian's 1959 medical certificate noting 
that the veteran had nervous diarrhea with mucous diarrhea, 
the examiner currently diagnosed IBS and minimal radiation 
proctitis.             

On September 1995 outpatient examination by Dr. Pressman, the 
veteran weighed 261 pounds.  He weighed 265 pounds on 
examination in December, at which time the abdomen was found 
to be obese and without masses or tenderness.  He weighed 272 
pounds on examination in March 1996, and the abdomen was 
without hepatosplenomegaly.  He weighed 264 pounds on 
examination in April. 

In his June 1996 NOD with the 10% rating assigned his IBS, 
the veteran contended that he had severe IBS with constant 
abdominal distress and diarrhea.  In his September 1996 
Substantive Appeal, the veteran asserted that a 30% 
disability rating was warranted under Diagnostic Code 7319 
because he had alternating diarrhea and constipation.

In October 1996, the RO requested the veteran to furnish the 
names and addresses of, and dates of treatment by, all 
providers of recent medical treatment for IBS, and to sign 
and submit authorizations for the release to the VA of any 
such non-VA medical information.  Received subsequently that 
month from the veteran was a signed form authorizing the VA 
to obtain records of treatment from Dr. Pressman, which 
records were subsequently obtained by the RO and associated 
with the claims folder.

On December 1996 outpatient examination by Dr. Pressman, the 
veteran weighed 263 pounds.  There were no clinical GI 
findings.

At the January 1997 RO hearing on appeal, the veteran and his 
wife testified about why they believed his IBS was more than 
10% disabling.  He stated that he had suffered from basically 
continuous abdominal distress since 1990.  He described his 
current GI symptoms as "diarrhea," consisting of 2 to 6 
bowel movements per day, for a period of 3 or 4 days, 
followed by constipation for a day or two, after which 
frequent bowel movements returned.  He stated that he had had 
some blood with bowel movements, that bowel urgency caused 
him to soil himself about once or twice a month, and that he 
took medication once or twice per week for his GI problems 
prescribed by Dr. Pressman.  He stated that he did not, to 
his knowledge, suffer from weight loss or anemia.  He denied 
suffering from continuous abdominal discomfort, but stated 
that it was frequent, and that it preceded bowel movements.  
The veteran's wife confirmed the accuracy of the veteran's 
statements, adding that he had abdominal pain that was 
relieved by medication and a special diet, and that he 
suffered from constipation which lasted for 3 or 4 days on 
occasion.

In a statement of February 1999, T. DeNucci, M.D., reviewed 
the voluminous evidence of record including Dr. Yessian's 
1959 diagnosis of "nervous diarrhea with mucous diarrhea," 
and stated that the latter, as well as "mucous colitis," 
were older terms to describe IBS, from which the veteran 
currently suffered.  He opined within a reasonable degree of 
medical certainty that the veteran contracted amebic 
dysentery in service, and that he had had symptoms of IBS 
since that time.

In a statement of April 1999, the veteran's wife stated that 
she met the veteran in April 1946, the month following his 
discharge from service, and had been married to him for 52 
years.  She stated that he appeared weary and ill when she 
first met him, that he had gained some weight in 1947, and 
that they were married in June 1947.  She stated that he had 
bowel problems and loss of blood in 1948, at which time rest 
and a bland diet were prescribed.  She stated that, by 1959, 
diarrhea was making him weak, and he had had quite a bit of 
blood loss, and that Dr. Yessian had told her that residuals 
of amebic dysentery could have remained in the veteran's 
system and repeated the illness from which he suffered in 
service.  She stated that during the 1960's and 1970's the 
veteran's bowel problems made it impossible for him to have a 
relaxing and enjoyable quality of life, as colonic spasms 
required proximity to rest rooms, rest, proper foods, and 
calm at meal times, and that it was nearly impossible for him 
to take part in certain activities, such as travel.  

In a statement of April 1999, the veteran stated that Dr. 
Yessian was his treating physician from 1946 to 1957.  

On VA GI examination of November 1999, the examiner reviewed 
the veteran's service and post-service medical records 
pertaining to his GI symptoms, noting that over the years he 
had had bouts of diarrhea and urgency associated with 
nervousness or anxiety, and occasional constipation.  The 
veteran stated that more recently his constipation had become 
more predominant, fairly frequent, and worse than previously, 
and that he was having less diarrhea than previously.  Bowel 
urgency had caused him to soil himself about once or twice a 
month.  He had recently lost some weight which he felt was 
due to increased physical activity and skipping some meals, 
and he currently weighed about 250 pounds.  He reported a 
good appetite and no nausea or vomiting.  On examination, the 
abdomen was obese, soft, and non-tender.  There was no mass, 
rebound, or guarding.  He seemed to have a bit of 
inconsistent discomfort in the right lower quadrant 
intermittently, which he described as similar to some of the 
discomfort he got when he needed to move his bowels.  He had 
no pain or tenderness on examination.  Prior to moving his 
bowels, he reported the onset of a cramping sensation in the 
left lower quadrant toward the central lower abdomen, which 
sensation usually went away after a bowel movement; he had no 
abdominal discomfort in between.  He was currently treated 
with Metamucil, which seemed to help.  The diagnoses were IBS 
and radiation proctitis.                    

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his IBS is more 
disabling than evaluated at all times since the initial grant 
of service connection effective March 1946, and the Board 
finds that he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R.        §§ 4.1, 4.2, and 4.7.  38 C.F.R. 
§ 4.10 provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

Under the (old) rating criteria in effect prior to November 
1962, mucous colitis [called also spastic or irritable colon, 
and IBS] was rated as for spastic colitis.   1945 VA Schedule 
for Rating Disabilities, Diagnostic Code 7320.  A 
noncompensable rating is warranted for mild or moderate 
spastic colitis manifested by slight disturbances of bowel 
functions not impairing health.  A 10% rating requires severe 
spastic colitis manifested by constipation or diarrhea, or 
alternating constipation and diarrhea, with more or less 
constant pain and distress.  1945 VA Schedule for Rating 
Disabilities, Diagnostic Code 7319.  [A 10% rating was the 
maximum percentage disability rating provided under 
Diagnostic Code 7319 under the old rating criteria.]

Under the (new) rating criteria in effect on and after 
November 1962, a noncompensable rating is warranted for mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10% rating 
requires moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30% rating requires severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. Part 4, Diagnostic Code 7319.

Where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1999). 

Unless clearly provided otherwise, newly-enacted laws are 
presumed to operate prospectively only.  Landgraf v. USI Film 
Products, 511 U.S. 244, 280 (1994).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless the Congress has provided 
otherwise or permitted the VA to do otherwise and the VA has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

When a provision of the VA Schedule for Rating Disabilities 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  If the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that the VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGCPREC     3-2000.

In this case, the new rating criteria are more favorable to 
the claimant, as a result of which disposition of the claim 
shall be in accordance with the procedure outlined in 
VAOPGCPREC 3-2000.      

A. A Compensable Rating for IBS Prior to 31 December 1954

By rating action of March 1999, the RO assigned a 
noncompensable rating for IBS from 7 March 1946 through 30 
December 1954.  After reviewing the entire evidence of 
record, the Board concludes that a compensable rating for IBS 
was not warranted prior to 31 December 1954, because the 
evidence from 1946 through    30 December 1954 did not show 
severe IBS such as to warrant a 10% rating under the old 
rating criteria.  

In reaching this determination, the Board has considered the 
facts that the veteran was considered to have recovered from 
amebic dysentery at the time of hospital discharge in March 
1946; the findings of a normal abdominal wall and viscera, 
anus, and rectum on separation examination of March 1946; the 
post-service evidence is devoid of contemporaneous medical 
records of treatment of the veteran for GI pathology from 
1946 to 1953; the veteran in May 1991 testified that he 
experienced some pain and episodes of mild GI distress 
including diarrhea between 1946 and an unspecified date in 
1954, but that they were not serious enough to cause him to 
seek medical treatment; the veteran's wife in May 1991 
testified that the veteran had seen Dr. Yessian in 1947 for a 
physical check-up, but that nothing was mentioned at that 
time about his inservice dysentery, and that she prepared the 
veteran meals consistent with a bland diet following their 
marriage in 1948; the veteran made a contradictory statement 
in April 1992 that he first sought treatment from Dr. Yessian 
for GI problems in 1947; the veteran's wife stated in April 
1999 that the veteran appeared weary and ill when she first 
met him in April 1946, that he had gained some weight in 
1947, and that he had bowel problems and loss of blood in 
1948, at which time rest and a bland diet were "prescribed" 
by an unidentified source; a past medical history of amebic 
dysentery in 1945 and colitis of an unspecified degree of 
severity for about a year in 1952 was noted on private 
physical examination in February 1982; Dr. Clarkston's May 
1995 review of the evidentiary record showed treatment of the 
veteran for dysentery in service, after which he improved and 
did not seek medical care again for this until an unspecified 
date in 1954; the August 1995 VA examiner referred to the 
well-documented record which showed that the veteran was 
treated for amebic dysentery in service, and that he 
thereafter had intermittent bouts of diarrhea with occasional 
blood until an unspecified date in 1954, when Dr. Yessian 
treated him for nervous diarrhea with a bland diet; Dr. 
Yessian in February 1959 indicated that examination of the 
veteran at an unspecified date in 1954 showed clinical 
findings and symptomatology of nervous diarrhea with mucous 
diarrhea; the veteran stated in April 1991 that he was 
treated by Dr. Yessian for bowel problems at an unspecified 
date in 1954; and Dr. Lovering in July 1956 indicated that 
the veteran gave a history of treatment for colitis by Dr. 
Yessian "about a year ago," which would date that treatment 
to 1955.

None of that evidence shows the presence of severe IBS 
manifested by constipation or diarrhea, or alternating 
constipation and diarrhea, with more or less constant pain 
and distress from March 1946 through 30 December 1954.  
Rather, that evidence, in the aggregate, indicates that the 
veteran recovered from his inservice amebic dysentery by the 
time of his separation from service in March 1946, and 
thereafter, through an unspecified date in 1954, he suffered 
from no more than mild or moderate IBS which was manifested 
by slight disturbances of bowel functions that did not impair 
his health.  This conclusion is supported by the lack of 
contemporaneous post-service medical records showing 
treatment of the veteran for GI pathology from 1946 through 
1953; the veteran's May 1991 hearing testimony that he 
experienced some pain and episodes of mild GI distress 
between 1946 and an unspecified date in 1954, but that they 
were not serious enough to cause him to seek medical 
treatment; the veteran's wife's May 1991 hearing testimony to 
the effect that the veteran had consulted Dr. Yessian as 
early as 1947, but not for treatment for GI problems; the 
lack of specificity of the degree of severity of the colitis 
from which the veteran reportedly suffered in 1952; Dr. 
Clarkston's May 1995 conclusion that the record showed that 
the veteran improved following treatment for dysentery in 
service and did not seek medical care again for this until an 
unspecified date in 1954; and the August 1995 VA examiner's 
conclusion that the veteran only had intermittent bouts of 
diarrhea with occasional blood post service until an 
unspecified date in 1954.  The veteran's history of 
experiencing some pain and mild GI distress including 
diarrhea between 1946 and 1954 which were not serious enough 
to cause him to seek medical treatment; his wife's history 
that he had gained some weight in 1947 and that he had bowel 
problems and loss of blood in 1948; the reported history of 
colitis of an unspecified degree of severity in 1952; and the 
August 1995 VA examiner's notation of a history of 
intermittent bouts of diarrhea with occasional blood from 
1946 to 1954 do not clinically indicate that the veteran had 
severe IBS manifested by constipation or diarrhea, or 
alternating constipation and diarrhea, with more or less 
constant pain and distress such as to warrant a 10% rating 
prior to 31 December 1954. 

The Board finds that the evidentiary lack of specificity of 
the date in 1954 on which the veteran's IBS symptoms 
increased in severity simply does not permit the grant of a 
10% rating at any time prior to 31 December 1954.  In this 
regard, the Board notes that the record documents several 
attempts on the part of the veteran, his representative, and 
the RO to develop the evidence by seeking to obtain 
additional medical records of reported treatment of the 
veteran for GI complaints in 1954, but those efforts were 
fruitless.  At the May 1991 hearing, the veteran testified 
that he had attempted to obtain a report of a 1954 
sigmoidoscopic examination he underwent at a private 
hospital, but the hospital informed him that no such record 
could be found.  Subsequent May 1991 statements from the 
veteran and his representative noted that inquiry of several 
possible sources regarding additional medical records of his 
past treatment by Dr. Yessian produced negative results.  
Neither Dr. Yessian's February 1959 medical certificate 
referencing office records of 1954 nor any other medical 
evidence of record indicates with any degree of specificity 
the exact date in 1954 when the veteran's IBS increased in 
severity such as to warrant a 10% rating.  As the 
preponderance of the evidence is against the claim for a 
compensable rating for IBS prior to 31 December 1954, the 
appeal as to this issue is denied.

B. A Rating in Excess of 10% for IBS Prior to 18 October 
1957.

By rating action of March 1999, the RO assigned a 10% rating 
for the veteran's IBS from 31 December 1954 through 17 
October 1957.  After reviewing the entire evidence of record, 
the Board concludes that the RO properly rated the veteran's 
IBS as 10% disabling during this period.  In reaching this 
determination, the Board has considered Dr. Yessian's 
February 1959 medical certificate wherein he stated that 
physical and sigmoidoscopic examination of the veteran on an 
unspecified date in 1954 revealed clinical findings and 
symptomatology of nervous diarrhea with mucous diarrhea, with 
sigmoidoscopic findings of patches of mucous, and a bland 
diet was prescribed.  As discussed above, several other 
references in the evidentiary record, both lay and medical, 
to increased symptoms of IBS requiring medical treatment 
beginning in 1954 confirm that year as the year in which the 
veteran's IBS increased in severity, but due to the lack of 
specificity in the record as to the exact date in 1954 on 
which the veteran's IBS symptoms increased in severity, the 
Board finds that the RO correctly assigned 31 December 1954 
as the effective date of the increase from 0% to 10%.  

The sole question for appellate consideration is whether a 
rating in excess of 10% was warranted during the period from 
31 December 1954 to 18 October 1957, when the RO reduced the 
rating from 10% to 0%.  The record during that period 
reflects continuing medical observation and treatment for IBS 
by Dr. Yessian, as noted in Dr. Lovering's July 1956 
examination report which indicated that the IBS had been 
under control with a low-residue, non-irritating diet.  
Inasmuch as 10% was the maximum percentage disability rating 
available for IBS under Diagnostic Code 7319 of the old 
rating criteria, the Board finds that this was the proper 
rating for severe IBS during this period, and the appeal with 
respect to the claim for a rating in excess of 10% for IBS 
prior to 18 October 1957 is thus denied.

C. A Compensable Rating for IBS Prior to 5 November 1990

As to the propriety of the reduction in rating from 10% to 0% 
effective 18 October 1957, the Board finds that the evidence 
supported that reduction as of that date under the old rating 
criteria.  As noted above, Dr. Lovering's July 1956 
examination report indicated that the veteran's IBS was 
already under control at that time with a low-residue, non-
irritating diet, and current rectal examination was normal.  
At the time of Dr. Lovering's next examination on 18 October 
1957, the veteran reported that he was in good health with 
respect to his GI disability picture, and the examiner found 
that his IBS had been under good control during the past year 
and that a current rectal examination was again normal.  
Moreover, the two examination reports indicated that the 
veteran had gained 2.5 pounds in the interim.  Inasmuch as 
the clinical findings show that the veteran's IBS had 
materially improved by the time of the 18 October 1957 
examination, that this improvement had been maintained over 
the past year, and that it was no longer severely disabling, 
the Board finds that the reduction in rating from 10% to 0% 
was warranted effective that date.  Specifically, the 
evidence as of the 18 October 1957 examination report no 
longer showed the presence of severe IBS manifested by 
constipation or diarrhea, or alternating constipation and 
diarrhea, with more or less constant pain and distress.  
Rather, it was consistent with no more than mild or moderate 
IBS which was manifested by slight disturbances of bowel 
functions that did not impair the veteran's health. 

Neither did the evidence from 18 October 1957 through October 
1962 warrant a compensable rating under the old rating 
criteria, as severe IBS was not objectively demonstrated 
during this period.  Rather, that evidence continued to show 
no more than mild or moderate IBS which was manifested by 
slight disturbances of bowel functions that did not impair 
the veteran's health.  Specifically, Dr. Lovering's December 
1958 examination report indicated that the veteran continued 
to be in good health with respect to his GI disability 
picture, and that he currently experienced no difficulty with 
his colitis.  Although he reported considerable gas, with 
sensitivity to spicy foods, current examination of the 
abdomen was negative, and the veteran had gained 5.5 pounds 
since Dr. Lovering last recorded his weight in October 1957.  
Dr. Yessian's February 1959 medical report indicated that the 
veteran's IBS had improved.  The veteran gave no recent 
history of colitis when again examined by Dr. Lovering in 
June 1961, and he stated that his rectal irritation was 
improved over the previous year.  Although he reported an 
episode of bright red blood in the stool a month ago, current 
examination of the abdomen was negative, rectal examination 
showed only minimal rectal irritation, and the veteran had 
gained 12.5 pounds since Dr. Lovering last recorded his 
weight in December 1958.  The evidence is devoid of medical 
records of treatment of the veteran for GI pathology 
thereafter through 1962.     

Lastly, the evidence from November 1962 through 4 November 
1990 did not warrant a compensable rating under the new 
rating criteria, as moderate IBS manifested by frequent 
episodes of bowel disturbance with abdominal distress was not 
objectively demonstrated during this period.  Rather, the 
evidence was consistent with no more than mild IBS manifested 
by disturbances of bowel function with occasional episodes of 
abdominal distress.  Specifically, the evidence is devoid of 
medical records of treatment of the veteran for GI pathology 
from 1962 to 1981, and from 1983 to 1989.  The sole 
contemporaneous medical report during this period, a private 
examination report of February 1982, indicated that the 
veteran had had yearly employer's physical examinations, and 
was noted to have always been a healthy man.  The examination 
report further indicated that the abdomen was supple and 
benign, a stool hematest was negative, and the veteran had 
gained 35 pounds since Dr. Lovering last recorded his weight 
in June 1961.  This February 1982 examination report clearly 
does not show that the veteran was suffering from moderate 
IBS manifested by frequent episodes of bowel disturbance with 
abdominal distress.  The veteran's wife's April 1999 general 
observations of the veteran's GI symptoms during the 1960's 
and 1970's and how they affected his life provide no basis 
for the grant of a compensable rating during this period, as 
they lack clinical details with respect to the degree and 
frequency of his reported colonic spasms and other GI 
symptoms, and, standing alone, do not show that his IBS was 
more than mildly disabling, i.e., manifested by more than 
disturbances of bowel function with occasional episodes of 
abdominal distress.        

As the preponderance of the evidence is against the claim for 
a compensable rating for IBS under either the old or new 
rating criteria prior to 5 November 1990, the appeal as to 
this issue is denied. 

D.  An Increased Rating for IBS, Currently Evaluated as 10% 
Disabling

By rating action of May 1996, the RO implemented the Board 
decision that month granting service connection for IBS, and 
assigned the 10% rating for that disorder under the new 
rating criteria from 5 November 1990 that has been in effect 
up to the present time.  After reviewing the entire evidence 
of record, the Board concludes that a rating in excess of 10% 
is not warranted, because the clinical findings in the record 
from 1990 to 1999 do not show that the veteran suffers from 
severe IBS such as to warrant a 30% rating under Diagnostic 
Code 7319.  

Severely-disabling IBS manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress is clearly not demonstrated by the 
evidentiary record, consisting of Dr. Clarkston's May 1995 
attribution of the veteran's subsequent radiation proctitis 
to irradiation of (non-service-connected) prostate carcinoma 
in 1989-90; the veteran's denial of GI symptoms and the 
negative findings for bowel and abdominal pathology on 
private examination of 29 November 1990; Dr. Glicksman's July 
1994 attribution of the veteran's increased frequency of 
bowel movement during the period December 1990 to February 
1991 to radiation therapy for (non-service-connected) 
prostate cancer, and his notation that his bowel movements 
returned to a pre-treatment state following completion of the 
treatment, with only occasional episodes of diarrhea; Dr. 
Sheinfeld's evaluation that the veteran's bowels were 
functioning well and the negative findings for abdominal 
pathology on examination of May 1991; the veteran's May 1991 
hearing testimony that he currently had only periodic GI 
symptoms, on and off, and that he took no medications and was 
not under medical treatment for GI problems; Dr. Sheinfeld's 
evaluation that the veteran was having good bowel movements 
and the negative findings for abdominal pathology on 
examination of August 1991; the barium enema findings of 
periodic segmental contractions of the sigmoid colon felt to 
be consistent with only mild spasm in February 1992; Dr. 
Sheinfeld's negative findings for abdominal pathology on 
examination of August 1992; Dr. Pressman's negative 
laboratory tests for pertinent GI pathology in September 
1992; the findings of only occasional hard stools or loose 
bowel movements, occasional lower abdominal discomfort 
relieved by a bowel movement, and slight lower abdominal 
tenderness, and the negative laboratory tests for pertinent 
GI pathology on VA GI examination of March 1993; the negative 
findings for colitis on VA endoscopic examination of April 
1993; the veteran's May 1993 VA examination history of lower 
abdominal pain for approximately 1 week per month, or 40 
times per year - indicative of less than constant abdominal 
distress; Dr. Sheinfeld's attribution of the veteran's rectal 
urgency to (non-service-connected) radiation proctitis and 
otherwise negative findings for abdominal pathology, and the 
impression that there was no evidence of disease on 
examination of August 1993; Dr. Sheinfeld's negative findings 
for abdominal pathology and the impression that there was no 
evidence of disease on examination of March 1994; the 
veteran's complaints of gas and abdominal discomfort, with 
findings of good bowel sounds on abdominal examination by Dr. 
Pressman in August 1994; the veteran's history of some rectal 
urgency with occasional episodes of incontinence, but 
generally formed bowel movements, and the negative findings 
for abdominal and rectal pathology on gastroenterological and 
fiberoptic examination of September 1994 by Dr. Feller, who 
opined that the veteran's bowel problems were more likely to 
be annoying than serious; the veteran's August 1995 VA 
examination history of only occasional bouts of diarrhea and 
urgency, sometimes associated with lower abdominal cramps, 
and diarrhea alternating with constipation for a few days, 
but that his symptoms were generally quiescent when not 
exacerbated by nervousness or anxiety; the benign abdominal 
findings except for vague right lower quadrant discomfort, 
and normal sigmoidoscopic findings pertaining to the service-
connected IBS on VA GI examination of August 1995; Dr. 
Pressman's negative findings for abdominal pathology on 
examinations from late 1995 to early 1996; and the veteran's 
November 1999 VA examination history of a good appetite, no 
nausea or vomiting, only fairly frequent constipation, and 
less diarrhea, with negative findings for abdominal pathology 
on examination except for minor inconsistent discomfort 
intermittently, including the examiner's notations that the 
veteran had no abdominal discomfort outside of a cramping 
sensation preceding bowel movements which usually went away 
following a bowel movement, and that his symptoms were 
ameliorated by prescribed Metamucil.

Rather, that evidence is consistent with no more than 
moderate IBS manifested by frequent episodes of bowel 
disturbance with abdominal distress, warranting a rating of 
no more than 10% under Diagnostic Code 7319.  In this regard, 
the Board notes that no GI or rectal symptoms and findings 
noted in the above record from 1990 to 1999 attributable to 
postoperative radiation therapy for prostate cancer, such as 
radiation proctitis and temporary increased frequency of 
bowel movements, may be considered in evaluating the 
veteran's service-connected IBS, inasmuch as he is not 
service connected for prostate cancer.  The veteran's January 
1997 hearing contention that he had suffered from basically 
"continuous abdominal distress since 1990" is not supported 
by the numerous contemporaneous medical histories he gave 
during numerous examinations and evaluations performed during 
this period and described in detail above, or by the clinical 
findings noted on those examinations and evaluations.  In 
fact, the veteran himself contradicted that very contention 
elsewhere in his hearing testimony, denying that he suffered 
from "continuous abdominal discomfort," and stating instead 
that it was only frequent, and his wife testified that his 
abdominal pain had been relieved by medication and a special 
diet.  As the preponderance of the evidence is against the 
claim for a rating in excess of 10% for IBS, the appeal as to 
this issue is denied. 


ORDER

A compensable rating for IBS prior to 31 December 1954 is 
denied.  A rating in excess of 10% for IBS prior to 18 
October 1957 is denied.  A compensable rating for IBS prior 
to 5 November 1990 is denied.  A rating in excess of the 
currently-assigned 10% for IBS is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

